Allowable Subject Matter
Claims 1 and 4 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show a chuck cooling unit wherein the chuck, the heating part, and the cooling block are fixed together, wherein the controller controls the heating part to heat the chuck and the cooling block while the cooling block and the Peltier module are spaced apart from each other, wherein the controller controls the actuator to move the Peltier module to be in contact with the cooling block when the heated cooling block is cooled by using fluid-cooling below the maximum specification temperature of the Peltier module, and wherein the controller controls the Peltier module to cool the chuck through the cooling block while the Peltier module is in contact with the cooling block.  U.S. Patent Application Publication 2020/0086338 to Hogan et al. teaches a temperature controlled nozzle, U.S. Patent 10,314,203 to Yatskov teaches apparatuses, systems and methods for cooling electronic components, U.S. Patent Application Publication 2018/0031285 to Thomas et al. teaches thermoelectric heat pump system and U.S. Patent Application Publication 2013/0093270 to Kokas et al. teaches a high temperature environment capable motor controller, but they do not teach, alone or in combination, the key claimed technical features, as described in detail above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
8/13/2022